tax_exempt_and_government_entities_division number release date ‘legend org organization mame org adress department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date january xx date - address address vil employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx status under sec_501 of the code this is a final adverse determination_letter with regard to your we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent fo proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form s us corporation income_tax return for the year s ended december 20xx december 20xx and december 200x with us service_center indicated in the instructions for the return for future periods you are required to file form_1120 with the appropriate you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as oo the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have te file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki l hansen acting director eo examinations fom 886a ‘name of taxpayer daparan oe tesora revenue seco explanation of items org website website date picnic picnic city city motto motto organization name xyz state companies co-2 20xx xx schedule no of exhibic ‘yeat period ended december issues issue whether the org is still qualified to be exempt under sec_501 of the intemal revenue code irc issue whether the revocation of the organization's tax-exempt status should be applied retroactively to tax_year beginning january 20xx facts org inc abbreviated org is an exempt_organization located in city xyz the organization's main activities ate to operate a recreational club which promotes the safety skill and enjoyment of sport parachuting’ although the organization was granted exempt status in xyz the location of the exempt activity is at co-1 in city xyz at an airfield owned by the city of city the organization was granted its exempt status in january 19xx as an exempt_organization under sec_501 c of the intemal revenue code the letter of exemption explained that a sec_501 c is permitted to recaive up to percent of its grass receipts including investment_income from sources outside of its membership without losing its tax exempt status the letter further explained that if your organization's character method of operation or purposes change please let us know sa we can consider the effect of the change ‘on your organization's exempt status the organization operated as an organization under the name of co-2 with a website named website this website solicited individuals to purchase tandem jumps packages static line classes and student freefall jumps the website also explained their activity as follows we have been in operation as org we recently changed our organization's name to co-2 to better reflect our since the early 19xx's in addition to the packages avallable for purchase the website also discussed the regional identity annual picnic held over the fourth of july waekend this income has been a source_of_income for tax years 20xx through 20xx for tax_year ending december 20xx a review of the sources of income was not performed since the organization has filed an extension to file the form_990 in addition to the website the organization advertised in the local phone book by referencing the website of website the organization had members in tax_year 20xx with each member paying yearly dues of dollar_figuredollar_figure per year in addition to the yearly dues the members pay for jumps done with other individuals based on the the organization's source_of_income for its members number of participants and the altitude of the jump in tax_year 20xx per the books_and_records was dollar_figure for dues and dollar_figuredollar_figure for member jumps the remaining income from the organization was dollar_figuredollar_figure from nor-members and dollar_figuredollar_figure from investments law sec_501 c of the code irc defines an exempt_organization under this section as one that is organized for the pleasure recreation and other nonprofit purposes for its members sec_1 c -1 of the income_tax regulations provides thal in general the exemption extends to social and recreation clubs which are supported by membership fees dues and assessments however form 886-a re issued july department of the teeasury - intemnal revenve service page -1- foun 886a ‘name of taxpayer explanation of items os ee org schedule no or exhibit ‘year period ended december 20xx a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under section s01 a revproc_71_17 as amended by public law provides certain gross_receipts safe harbors ie social clubs may receive up to of their total gross_receipts including investment_income from sources outside of their membership without jeopardizing their tax-exempt status within thi sec_35 limit no more than of a club's gross_receipts may be derived from nonmember use of the club's faelities and or services if these standards ars exceeded a social_club will nat qualify for exemption pursuant to irc section c under revrul_68_638 the court ruled that a country club organized for the promotion and enjoyment of golf and other sports for its members was not exempt under sec_504 c of the code during the toumaments the club received substantial receipts from admission fees broadcasting rights parking the net_income received from the tournaments was used for fees and food and beverage concessions capital improvements and club operating_expenses the revenue_ruling explained that this country club ‘was not exempt for two reasons is engaged in business with the general_public by hosting an it annual goff tournament to which the public is admitted for a charge and income from the tournaments is inuring to the benefit of the members in the form of improved facilities and increased services the club engaged in golf tournaments that attracted large numbers of spectators government's position review of the income reported in tax_year 20xx showed the organization had the following income as filed by organization form_990 x ‘as adjusted for non-member income 20xx type of revenue member dues and assessments member dues member jumps ‘total member income non-member income as classified by examiner boogie income club store credit cards demos gift certificates non-member jumps non-member services ‘observer rides paypal transfers static line class static line class-deposit static line class-other ‘student jumps not college students student jumper form 886-a rer issued july -2- department of the treasury - internal reveaue service page fou bga ‘name of taxpayer tdepastannr of che teasany tero ravens sic schedule noor exhibit ‘yeat period ended december explanation of items org 20xx_ tandem mottos tandem deposit tandem mottos-other video w stills miso income un-used deposits total non-member income total income from org without investments total member income total non-member income_percentage of non-member income dollar_figure percentage of member income ws a review of the revenue for the prlor year being examined atong with the subsequent year 20xx showed the following revenue received by org for members and non-members december 20xx the current_year 1120xk -12isazoxx nzoxx a2ib120xx examined year member percentage non-member percentage exceed sec_15 non-member revenue program service revenue member dues non-member revenue total revenue the safe_harbor in revproc_71_17 as amended by public law allows org to receive only a review of the gro sec_15 of their receipts from members and a total of from investment_income receipts received from members and non-member activities for tax years 20xx through 20xx showed the orgarization consistently received income that exceeded the allowable from non-members since the amount received from non-members was greater than further review of the investment_income received by the organization was not required to be calculated issue whether the org is still qualified to be exempt under sec_501 o of the intemal revenue code department of the treasury - internal_revenue_service page form 886-acrev t-68 issued july yes yes yes fom 886a ‘name of taxpayer ‘depart of the teena toeral revonae sano explanation of items org 20xx schedule noor exhibit ‘year period ended december a review of the income received by org indicated more than of the income was from non-members in tax_year 20xx the organization does not meet the requirements to be exempt under sec_501 c of the code issue whether the revocation of the organization's tax-exempt status should be applied retroactively to tax_year beginning january 20xx the profit and loss statements provided for 20xx and 20xx show the organization has consistently exceeded the allowed in income from non-members since the first year under examination is the year ending december 20xx it is the government's position that the exempt status should be fevoked back to january 20xx taxpayer's position the position of the taxpayer is unknown at this time conglusion based on the review of the income received by org the organization's exempt status should be revoked since its income exceeded the maximum allowed under sec_501 c of the internal_revenue_code the organization will file the annual form_1120 beginning in the tax_year january 20xx through december 20xx and in all future tax years exempt_organization will submit forms for tax years ending december 20xx december 20xx and december 20xx to the revenue_agent per sec_277 of the intemial revenue code coda a non-exempt organization that is a membership_organization is allowed a deduction for expenses that relate to the operation of the organization for its members sec_277 states that in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributabie to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members the when completing the form_1420 the organization must divide the income and expenses between the if there is loss from the membership activity it cannot be used to member and non-member activities offset the income from the non-member activities a loss on the member activity can be carried forward to a later year to be taken against member income form 886-acrev t-69 issued july 20k page deparment ofthe tseasury - internal_revenue_service
